significant index no - department of the treasury internal_revenue_service washington c tax_exempt_and_government_entities_division apr set ep rast plan no in re plan ein - fund industry dear this letter constitutes notice that the ruling letter the ruling letter’ dated date granting conditional approval for a 10-year extension for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code and sec_302 of the employee_retirement_income_security_act_of_1974 has been modified specifically the ruling letter has been modified in substantive part to replace the second sentence of the paragraph just below the conditions on page two’ with the following sentence if any one of these conditions is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities shall not apply to any plan_year ending on or after the date the condition is not satisfied it is our understanding that the plan first failed to meet one of the conditions in the ruling letter in the plan_year therefore the approval to extend the amortization periods for amortizing the unfunded liabilities does not apply to the plan_year and all subsequent plan years the pian has been in critical status since the plan_year it is our ohortot that the pian has not failed any of the requirements in paragraphs or of sec_4971 of the code accordingly no tax under section hal be imposed under sec_4971 for the plan_year and all subsequent plan years in which the pian is in critical status and has not failed any of the requirements in paragraphs or of sec_4971 g of the code prior to the modification the sentence read as follows if any one of these conditions is not satisfied the approval to extend the amortization perlods for amortizing the unfunded flabilitles would be retroactively null and void this latter also modifies the third condition of the ruling letter to provide that copies of the future actuarial valuation reports are to be provided to the following address internal_revenue_service attn lawrence e isaacs se t ep ra t a2 constitution avenue n w nca-g29 washington dc this modification carries out the purposes of erisa and protects participants the failure to provide this modification to the extension would be a substantial risk to the continuation of the plan and would be adverse to participants’ interests we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact - id at sincerely yours david m ziegler manager employee_plans actuarial group cc
